 
 
 
Exhibit 10.55


RESTRICTED UNIT
 
STOCK BONUS AWARD
 
AGREEMENT
 
This instrument is issued as of the 15th day of January, 2009, by ONEOK, Inc.,
an Oklahoma corporation, (hereinafter referred to as “Corporation”), to
«Officer_Name» (hereinafter referred to as “Grantee”), an employee of the
Corporation or a division or subsidiary thereof, pursuant to the terms of the
ONEOK, Inc. Long-Term Incentive Plan, as amended (hereinafter referred to as the
“Plan”).
 
1. Restricted Unit Award.  This instrument and that certain Restricted Unit
Stock Bonus Award and Agreement, dated January 15, 2009, a copy of which is
attached hereto and incorporated herein by reference (the “Notice of Restricted
Unit Stock Bonus Award and Agreement”) constitute evidence of the issuance and
grant of a Stock Bonus Award (hereinafter referred to as "Award") to the Grantee
by the Corporation under the Plan pursuant to which shares of the Corporation's
Common Stock (hereinafter referred to as "Common Stock") shall be distributed in
the future to the Grantee in lieu of, or as a supplement to, any other
compensation that may have been earned by services rendered prior to the date
the distribution is made, pursuant to and in accordance with the terms of this
instrument under which the Corporation grants a Stock Bonus Award under the Plan
that shall include and is to be awarded by the grant restricted stock units
(hereinafter referred to a "Restricted Units) under the Plan in the amount of
«No_of_Restricted_Units» Restricted Units that shall entitle the Grantee to
receive shares of Common Stock  all subject to the terms, provisions, and
conditions of this instrument (including, without limitation, the restrictions
stated in paragraph 5, below) and of the Plan, which are incorporated herein by
reference.  This instrument, when executed by the Grantee, together with the
Notice of Restricted Unit Stock Bonus Award and Agreement constitute an
agreement between the Corporation and the Grantee.  Notwithstanding the
foregoing, should there be any inconsistency between the provisions of this
instrument and the terms of the Award stated in the resolutions and records of
the Board of Directors of the Corporation, or the Plan, the provisions of such
resolutions and records and of the Plan shall control.  The grant of Restricted
Units to the Grantee and the Grantee’s entitlement to receive and be issued
shares of Common Stock shall be effective in the manner and to the extent
provided in this instrument and the Plan as to all or any part of the shares of
Common Stock subject to the grant from time to time during the period stated
herein.
 
2. Plan.  The Award is issued pursuant to the Plan, as approved by the
Shareholders of the Corporation, which provides that a specific aggregate number
of shares of Common Stock of the Corporation may be issued or transferred
pursuant to Stock Incentives under the Plan.  The Plan specifies the authority
of the Corporation, its Board of Directors, and a committee of the Board of
Directors to select employees to be granted Stock Incentives.  The Executive
Compensation Committee of the Board of Directors (hereinafter referred to as the
“Committee”) is authorized to administer the Plan with respect to the Award and
the grant of the Award made to the Grantee pursuant to the Plan.  Except where
expressly stated or clearly indicated otherwise by the terms of this instrument,
all terms, words and phrases used herein shall have the same meaning and effect
as stated in the Plan.  The Grantee has been provided a complete copy of the
Plan with this instrument.
 

  
 
 

--------------------------------------------------------------------------------

 

3. Grantee’s Agreement Concerning Award and Employment.  In consideration of the
Corporation’s granting the Award as incentive compensation to Grantee pursuant
to this instrument, the Grantee by acceptance thereof, and signing this
instrument evidencing its terms, agrees to such terms and to continue to
contribute and perform service in the employ of the Corporation or a division or
subsidiary thereof at the direction, will and pleasure of the Corporation and
the Board of Directors.  Provided, however, neither the foregoing agreement of
the Grantee in this paragraph 3, nor any other provision in the Plan shall
confer on the Grantee any right to continue in the employ of the Corporation (or
a division or subsidiary thereof), or interfere in any way with the right of the
Corporation (or such division or subsidiary) to terminate the Grantee’s
employment at any time.
 
4. Registration of Stock; Grantee’s Representation With Respect To Acquiring for
Investment.  It is intended by the Corporation that the Plan and shares of
Common Stock covered by the Award issued and granted to the Grantee referred to
in paragraph 1, above, are to be registered under the Securities Act of 1933, as
amended, prior to the date of the grant; provided, that in the event such
registration is for any reason not made effective for such shares, the Grantee
agrees, for the Grantee, and for the Grantee’s heirs and legal representatives
by inheritance or bequest, that all shares acquired pursuant to the grant will
be acquired for investment and not with a view to, or for sale or tender in
connection with the distribution of any part thereof, including any transfer or
distribution of such shares by the Grantee pursuant to the grant and this
instrument or as otherwise allowed by the Plan.
 
5. Restrictions; Restricted Period; Transfer of Common Stock to Grantee.  The
issue and grant of the Award to the Grantee stated in paragraph 1, above, are
subject to the following terms and conditions:
 
(a) The ownership and transfer of the Restricted Units granted to the Grantee
shall be restricted during the period beginning January 15, 2009, the date of
the grant thereof (hereinafter referred to as “Grant Date”) and ending on
January 15, 2012, (which period is hereinafter referred to as “Restricted
Period”), as herein provided.
 
(b) The Restricted Units, or any Common Stock or cash to be paid or transferred
to Grantee as a Stock Bonus Award under the Plan pursuant to the Award may not
be sold, assigned, transferred, pledged, encumbered or otherwise disposed of by
Grantee or any other person except as provided in this instrument and the Plan
until the expiration of the Restricted Period.
 
(c) The Grantee shall earn and become vested and entitled to the Restricted
Units granted by this Award under paragraph 1, above, at the expiration of the
Restricted Period.  Upon expiration of the Restricted Period, the Grantee shall
be entitled to receive, and the Corporation shall issue to Grantee one (1) share
of Common Stock for each Restricted Unit that becomes earned by and vested in
the Grantee pursuant to the Award.  The Common Stock the Grantee becomes
entitled to receive under the Award shall paid, distributed, transferred and
issued on the date of expiration of the Restricted Period, or a soon as
practicable after such date as determined by the Committee, but in no event
after the 15th day of the third month after such date.
 

 
- 2 -

--------------------------------------------------------------------------------

 

(d) The Grantee shall become vested in the Restricted Units granted to the
Grantee hereunder and Common Stock paid and transferred pursuant to the Award
free and clear of all restrictions imposed by the Award if the Grantee’s
employment by the Corporation (or a division or Subsidiary thereof) does not
terminate during the Restricted Period; provided, that the Grantee shall become
partially vested in the Restricted Units and Common Stock payable pursuant to
the Award and the restrictions imposed by the Award shall partially cease to
apply in certain events to the extent described in paragraph 6(d), below.
 
(e) If the Grantee’s employment with the Corporation (or a division or
Subsidiary thereof) terminates prior to the end of the Restricted Period by
reason of (i) the Grantee’s voluntary termination of the Grantee’s employment
with the Corporation (or a division or Subsidiary), or (ii) the involuntary
Termination for Cause by the Corporation of the Grantee’s employment with the
Corporation (or a division or Subsidiary), the Grantee shall forfeit all the
Grantee’s right, title or interest in the Restricted Units, and to any Common
Stock payable  or to be issued pursuant to the Award; and the Grantee shall
forfeit such right, title and interest in the Restricted Units, and to any
Common Stock payable or to be issued pursuant to the Award regardless of the
reason for such termination of employment.  Any such termination of employment
of the Grantee described in the preceding sentence shall not be deemed to occur
by reason of transfer of employment of the Grantee by or between the Corporation
and any division or Subsidiary of the Corporation.
 
(f) The Grantee shall not be entitled to vote any shares of Common Stock that
may be issued to the Grantee pursuant to the Award prior to the end of the
Restricted Period and actual issuance of such Common Stock to the Grantee
pursuant to the Award.
 
(g) No dividends with respect to shares of Common Stock that may be issued to
the Grantee under the Award shall accrue or become payable to the Grantee prior
to the end of the Restricted Period and issuance of such Common Stock to Grantee
pursuant to the Award.
 
6. Transferability of Restricted Units, Cash or Common Stock; Termination of
Employment.
 
(a) Except as provided in subparagraph (b) of this paragraph 6, below, this
instrument, the Grantee’s rights and obligations hereunder, and the Restricted
Units granted hereunder shall not be transferable by the Grantee otherwise than
by will or the laws of descent and distribution which apply to the Grantee’s
estate.
 
(b) Notwithstanding the foregoing, the Grantee may transfer any part or all of
the Grantee’s rights in the Restricted Units to members of the Grantee’s
immediate family, or to one or more trusts for the benefit of such immediate
family members, or partnerships in which such immediate family members are the
only partners if the Grantee does not receive any consideration for the
transfer.  In the event of any such transfer, Restricted Units shall continue to
be subject to the same terms and conditions otherwise applicable hereunder and
under the Plan immediately prior to its transfer, except that such rights shall
not be further transferable by the transferee inter vivos, except for transfer
back to the original Grantee.  For any such transfer to be effective, the
Grantee must provide prior written notice thereof to the Committee, unless
otherwise authorized and approved by the Committee, in its sole discretion; and
the Grantee shall
 

 
- 3 -

--------------------------------------------------------------------------------

 

furnish to the Committee such information as it may request with respect to the
transferee and the terms and conditions of any such transfer.  For purposes of
transfer of this grant under this subparagraph (b), “immediate family” shall
mean the Grantee’s spouse, children and grandchildren.
 
(c) Notwithstanding anything to the contrary expressed or implied herein
(including without limitation, the restrictions stated in paragraph 5, above,
applicable to the Restricted Units), all rights and interest of the Grantee in
the Restricted Units shall become invalid and wholly terminated and forfeited
upon (i) the Grantee’s voluntary termination of the Grantee’s employment with
the Corporation (or a division or Subsidiary), or (ii) the involuntary
Termination for Cause by the Corporation of the Grantee’s employment with the
Corporation (or a division or Subsidiary).
 
(d) Notwithstanding the foregoing provisions, in the event of termination of the
Grantee’s employment with the Corporation (or a division or Subsidiary) during
the Restricted Period by reason of (i) the involuntary termination of the
Grantee’s employment with the Corporation (or a division or Subsidiary) other
than a Termination for Cause (ii) the Retirement of the Grantee, (iii) the Total
Disability of the Grantee, or (iv) the Grantee’s death while still employed by
the Corporation (or a division or Subsidiary), then partial vesting shall be
allowed as provided in this paragraph 6(d) and the Grantee shall become vested
in and receive, in the event of any such involuntary termination of employment
other than a Termination for Cause, Retirement or Total Disability, and the
legatees, designated Beneficiary, personal representative or heirs of the
Grantee shall be vested in and entitled to receive, in the event of the
Grantee’s death, the percentage of the Restricted Units which is determined by
dividing the number of full months which have elapsed under the Restricted
Period at the time of such termination of employment by the number of full
months in the Restricted Period.  The Grantee, or legatees, designated
Beneficiary, personal representative or heirs of the Grantee, as applicable,
shall be entitled to receive and the Corporation shall issue, to the Grantee, or
such legatees, designated Beneficiary, personal representative or heirs, as
applicable, one share of Common Stock for each vested Restricted Unit, which
shall be issued, paid and transferred pursuant to the Award free and clear of
all restrictions imposed by the Award on the date of expiration of the
Restricted Period, or as soon as practicable thereafter as determined by the
Committee, but in no event later than the 15th day of the third calendar
month  after the date of the expiration of the Restricted Period.
 
(e) The Grantee may designate a Beneficiary to receive any rights of the Grantee
which may become vested in the event of the death of the Grantee under
procedures and in the form established by the Committee; and in the absence of
such designation of a beneficiary, any such rights shall be deemed to be
transferred to the estate of the Grantee.
 
(f) For purposes of the Award to the Grantee and this instrument, an involuntary
“Termination for Cause” of the Grantee’s employment with and by the Corporation
(or a division or Subsidiary) shall mean that the Corporation (or a division or
Subsidiary) has terminated such employment by reason of (i) the Grantee’s
conviction in a court of law of a felony, or any crime or offense involving
misuse or misappropriation of money or property, (ii) the Grantee’s violation of
any covenant, agreement or obligation not to disclose confidential information
regarding the business of the Corporation (or a division or Subsidiary), (iii)
any violation by the
 

 
- 4 -

--------------------------------------------------------------------------------

 

Grantee of any covenant not to compete with the Corporation (or a division or
Subsidiary), (iv) any act of dishonesty by the Grantee which adversely effects
the business of the Corporation (or a division or Subsidiary), (v) any willful
or intentional act of the Grantee which adversely affects the business of, or
reflects unfavorably on the reputation of the Corporation (or a division or
Subsidiary); (vi) the Grantee’s use of alcohol or drugs which interferes with
the Grantee’s performance of duties as an employee of the Corporation (or a
division or Subsidiary), or (vii) the Grantee’s failure or refusal to perform
the specific directives of the Corporation’s Board of Directors, or its officers
which directives are consistent with the scope and nature of the Grantee’s
duties and responsibilities with the existence and occurrence of all of such
causes to be determined by the Corporation, in its sole discretion; provided,
that nothing contained in the foregoing provisions of this paragraph shall be
deemed to interfere in any way with the right of the Corporation (or a division
or Subsidiary), which is hereby acknowledged, to terminate the Grantee’s
employment at any time without cause.
 
(g) For purposes of this instrument and the Award,"Retirement" shall mean a
voluntary termination of employment of the Grantee with the Corporation and/or a
division or subsidiary thereof by the Grantee if at the time of such termination
of employment the Grantee has both completed five (5) years of service with the
Corporation and/or a division or subsidiary thereof and attained age fifty (50);
and“Total Disability” shall mean that the Grantee is permanently and totally
disabled and unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, and has established such disability
to the extent and in the manner and form as may be required under the provisions
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (or
corresponding section of any future federal tax code), and regulations
thereunder.
 
7. Deferral of Payment, Distribution and Transfer of Stock.
 
(a) The payment, distribution and transfer of Restricted Units, Common Stock and
cash of the Grantee becomes entitled to receive upon the Grantee's separation
from service with the Corporation upon the Grantee's Retirement prior to the
expiration of the Restricted Period under paragraph 6 (d), above, shall be paid,
distributed and transferred to the Grantee in a single payment, distribution and
transfer at the Specified Time of the Grantee's separation from service with the
Corporation by such Retirement, as soon as practicable thereafter as determined
by the Committee,  but in no event later than the 15th day of the third calendar
month after date of such Retirement, and the Grantee shall not be permitted,
directly or indirectly, to designate the time of payment, distribution and
transfer or the taxable year in which it is to be made.  The Specified Time of
payment, distribution and transfer of any other compensation that is deferred
under this instrument or the Award shall be the date of expiration of the
Restricted Period, or as soon as practicable thereafter as determined by the
Committee, but in no event later than the 15th day of the third calendar month
after the date of expiration of the Restricted Period, and the Grantee shall not
be permitted, directly or indirectly, to designate the time of payment,
distribution or transfer or the taxable year in which it is to be made.
 
(b) The Specified Time of payment and form of payment specified in paragraph
6(a), above shall be considered as the irrevocable deferral election of the
Corporation and the Grantee
 

 
- 5 -

--------------------------------------------------------------------------------

 

of the time and form of payment for purposes of the application to this
instrument and the Award of the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and the provisions of this instrument related
thereto.  No other election to defer compensation, or subsequent election or
acceleration of the time and form of payment of compensation is intended or
shall be allowed.
 
(c) The Award shall be subject to such other rules and requirements as the
Committee, in its sole discretion, may determine to be appropriate with respect
to administration thereof and the restrictions made applicable to the Grantee
and the Restricted Units during the Restricted Period.  This instrument and the
rights and obligations of the parties involved, shall be subject to
interpretation and construction by the Committee to the same extent and with the
same effect as the Committee actions under pertinent provisions of the
Plan.  The Grantee shall take all actions and execute and deliver all documents
as may from time to time be requested by the Committee in connection with such
restrictions and in furtherance hereof.  The Grantee agrees to pay to the
Corporation any applicable federal, state, or local income, employment, social
security, Medicare, or other withholding tax obligation arising in connection
with the grant of the Award to the Grantee; and the Corporation shall have the
right, without the Grantee’s prior approval or direction, to satisfy such
withholding tax by withholding all or any part of the Common Stock that would
otherwise be transferred and delivered to the Grantee, with any shares of Common
Stock so withheld to be valued at the Fair Market Value (as defined in the Plan)
on the date of such withholding. The Grantee, with the consent of the
Corporation, may satisfy such withholding tax by delivery and transfer to the
Corporation of shares of Common Stock previously owned by the Grantee, with any
shares so delivered and transferred to be valued at the Fair Market Value on the
date of such delivery.
 
(d) The provisions of this instrument providing for the deferral of payment,
distribution, transfer or issuance of Restricted Units, Common Stock or cash
shall be applicable solely and exclusively to the Grantee and the Award
Agreement and Award referred to herein, and shall not apply to any other stock
incentive or other grant, award or transfer provided for or made under the Plan.
 
(e) Notwithstanding anything otherwise provided under the Plan or in this
instrument  the following requirements shall apply to this Award Agreement and
the Award, to all elections or subsequent elections made by the Grantee, and to
all distributions and payments made to the Grantee pursuant to this Award
Agreement and Award:
 
(1) Any compensation for services performed by the Grantee during a taxable year
may be deferred  only if the election to defer such compensation by the Grantee
or the Corporation is made not later than the close of the preceding taxable
year or such other time as provided in Treasury Regulations under section 409A
of the Internal Revenue Code of 1986, as amended ("Code"), but in all events any
deferral of the payment, distribution, transfer or issuance of Restricted Units,
Common Stock or cash pursuant to the Award and Award Agreement may be made only
by an election that is made on or before the Election Date.
 
(2) Any compensation deferred shall not be distributed earlier than:
 
(i)  
Separation from Service of the Grantee,

 

 
- 6 -

--------------------------------------------------------------------------------

 

(ii)  
the date the Grantee becomes Disabled,

 
(iii)  
death of the Grantee,

 
(iv)  
Specified Time (or pursuant to a Fixed Schedule) specified under the plan under
which the compensation is deferred at the date of deferral of such compensation,

 
(v)  
a Change in Ownership or Control, or

 
(vi)  
the occurrence of an Unforeseeable Emergency.

 
(3) If the Grantee is a Specified Employee, no payment or distribution shall be
made before the date which is six (6) months after the date of the Grantee's
Separation from Service, or, if earlier, the date of death of the Grantee.
 
(4) No acceleration of the time or schedule of any distribution or payment under
the plan under which compensation is deferred shall be permitted or allowed,
except to the extent provided in Treasury Regulations issued under Code section
409A.
 
(5) This instrument shall not permit a subsequent election, unless authorized
and agreed to in writing by the Corporation and Grantee; and if under the Plan
or this instrument compensation is deferred or the Committee acting pursuant to
the Plan, permits under any subsequent election by a Participant a delay in a
payment or a change in the form of payment of compensation deferred under this
Award Agreement and Award, such subsequent election shall not take effect until
at least twelve (12) months after the date on which it is made.  In the case of
a subsequent election related to a payment to be made upon Separation from
Service of the Grantee, at a Specified Time or pursuant to a Fixed Schedule, or
upon a Change in Ownership or Control, the first payment with respect to which
such subsequent election is made shall be deferred for a period of not less than
five (5) years from the date such payment would otherwise have been made; and
any such subsequent election related to a payment at a Specified Time or
pursuant to a Fixed Schedule may not be made less than twelve (12) months prior
to the date of the first scheduled payment to which it relates.
 
(6) For purposes of the Plan, this instrument and the Award, and the entitlement
to and time of payment of any compensation deferred under this instrument or the
Award, the following terms and definitions shall apply:
 
(i) "Change of Ownership or Control" means to the extent provided by Treasury
Regulations issued under Code Section 409A, a change in the ownership or
effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation, which shall be if (i) a Person
acquires more than 50% of the  Corporation’s stock; (ii) a Person acquires
during a 12-month period at least 30% (or a higher percentage specified under
the Plan) of the Corporation’s stock; (iii) a majority of the members of the
Board of Directors of the Corporation are replaced during a 12-month period; or
(iv) a  Person acquires during a 12-month period at least 40% of the gross fair
market value of the Corporation’s assets.
 
(ii) "Disabled" means that an individual (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which
 

 
- 7 -

--------------------------------------------------------------------------------

 

can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii)  is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the individual's
employer.
 
(iii) "Fixed Schedule" means the distribution or payment of compensation
deferred under this instrument and award in a fixed schedule of distributions or
payments that are determined and fixed at the time the deferral of such
compensation is first elected by or the Grantee or the Corporation.
 
(iv) "Specified Employee" means a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of the Corporation.
 
(v) "Specified Time" means a specified date at which deferred compensation
deferred by or for the Grantee pursuant to this instrument and Award is required
to be distributed or paid and which is specified at the time of the election of
deferral of such deferred compensation.
 
(vi) “Unforeseeable Emergency” means a severe financial hardship to the
participant resulting from an illness or accident of the participant, the
participant's spouse, or a dependent (as defined in Code section 152(a) ) of the
participant, loss of the participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the participant. As determined under Treasury
Regulations under Code section 409A, the amounts distributed with respect to an
emergency shall not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the participant's assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).
 
8. Administration of Restricted Unit Award.  The grant of the Award shall be
subject to such other rules and requirements as the Committee, in its sole
discretion, may determine to be appropriate with respect to administration
thereof and the restrictions made applicable to the Grantee and the Restricted
Units during the Restricted Period.  This instrument and the rights and
obligations of the parties involved, shall be subject to interpretation and
construction by the Committee to the same extent and with the same effect as the
Committee actions under pertinent provisions of the Plan.  The Grantee shall
take all actions and execute and deliver all documents as may from time to time
be requested by the Committee in connection with such restrictions and in
furtherance hereof.  The Grantee agrees to pay to the Corporation any applicable
federal, state, or local income, employment, social security, medicare, or other
withholding tax obligation arising in connection with the grant of the Award to
the Grantee; and the Corporation shall have the right, without the Grantee’s
prior approval or direction, to satisfy such withholding tax by withholding all
or any part of the Common Stock that would otherwise be transferred and
delivered to the Grantee, with any shares of Common Stock so withheld to be
valued at the Fair Market Value (as defined in the Plan) on the date of such
withholding. The Grantee, with the consent of the Corporation, may satisfy such
withholding tax by delivery and transfer to the
 

 
- 8 -

--------------------------------------------------------------------------------

 

Corporation of shares of Common Stock previously owned by the Grantee, with any
shares so delivered and transferred to be valued at the Fair Market Value on the
date of such delivery.
 
9. Adjustment Provisions.  It is understood that, prior to the expiration of the
Restricted Period, certain changes in capitalization of the Corporation may
occur.  It is, therefore, understood and agreed with respect to changes in
capitalization that:
 
(a) If a stock dividend is declared on the Common Stock of the Corporation,
there shall be added to the number of Restricted Units described in paragraph 1
of this instrument, the number of Restricted Units which the Grantee would have
been entitled to if the Grantee had been the fully vested and unrestricted owner
of the number of Restricted Units then held under the Award granted, but not
theretofore received without restriction; provided, however, that the additional
Restricted Units shall be subject to all terms and provisions of this instrument
(including, without limitation, the restrictions stated in paragraph 5, above),
and in making such adjustments, no fractional Restricted Units shall be awarded,
and the Grantee shall be entitled to receive only the number of full Restricted
Units to which the Grantee may be entitled by reason of such adjustment at the
adjusted grant price per share.
 
(b) In the event of an increase in the outstanding shares of Common Stock of the
Corporation, effectuated for the purpose of acquiring properties or securities
of another corporation or business enterprise, there shall be no increase in the
number of shares of Restricted Units which are the subject matter of the Award
evidenced by this instrument as a result of such acquisition.
 
(c) In the event of an increase or decrease in the number of outstanding shares
of Common Stock of the Corporation through recapitalization, reclassification,
stock split-ups, consolidation of shares, changes in par value and the like, an
appropriate adjustment shall be made in the number of Restricted Units described
in paragraph 1 of this instrument, by increasing or decreasing the number of
Restricted Units, as may be required to enable the Grantee to acquire the same
proportionate stockholdings as the grant of the Award would originally have
provided.  Provided, however, that any additional Restricted Units shall be
subject to all terms and provisions of this instrument (including, without
limitation, the restrictions stated in paragraph 5, above), and that in making
such adjustments, no fractional Restricted Units shall be awarded, and the
Grantee shall be entitled to receive only the number of full Restricted Units to
which the Grantee may be entitled by reason of such adjustment.
 
(d) Except with respect to the time of payment of any compensation deferred
under this instrument, to the extent Restricted Units are still restricted and
not vested in Grantee at the time of a Change in Control with respect to the
Corporation, then pursuant to the provisions of the Plan, they shall become
fully vested and completely unrestricted and free and clear of any restrictions
stated herein at that time; provided, that if such Change in Control occurs less
than six (6) months after the date of the grant of Restricted Units to the
Grantee, then Restricted Units shall become fully vested and completely
unrestricted and free and clear of any restrictions stated herein at the time of
such Change in Control only if the Grantee agrees in writing, if requested by
the Corporation in writing, to remain in the employ of the Corporation or a
division or subsidiary of the Corporation at least through the date which is six
(6) months after the date the grant was made with substantially the same title,
duties, authority, reporting relationships, and
 

 
- 9 -

--------------------------------------------------------------------------------

 

compensation as on the day immediately preceding the Change in Control.  The
provisions of this subparagraph (d) shall be applied in addition to, and shall
not reduce, modify, or change any other obligation or right of the Grantee
otherwise provided for in paragraph 3, above, concerning the Grantee’s continued
employment with the Corporation or the termination thereof.  If the Restricted
Units become subject to this subparagraph (d), they shall become fully vested in
the Grantee and nonforfeitable.  Such Restricted Units are subject to the
provisions of the Plan authorizing the Corporation, or a committee of its Board
of Directors, to provide in advance or at the time of a Change in Control for
cash to be paid in settlement of the Restricted Units, all subject to such terms
and conditions as the Corporation or the Committee, in its sole discretion, may
determine and impose.  For purposes of this subparagraph (d), the term “Change
in Control” shall have the same meaning as provided in the definition of that
term stated in the Plan, including any amendments thereof which may be made from
time to time in the future pursuant to the provisions of the Plan, with any
amended definition of such term to apply to all events thereafter coming within
the amended meaning.
 
10. Required Grantee Repayment/Reduction Provision.  Notwithstanding anything in
the  Plan, the Award or this instrument to the contrary, all or a portion of the
Award made to the Grantee  under this instrument  is subject to being called for
repayment to the Corporation or reduced in any situation where the Board of
Directors of the Corporation or a Committee thereof determines that fraud,
negligence, or intentional misconduct by the Grantee  was a contributing factor
to the Corporation having to restate all or a portion of its financial
statement(s). The Committee may determine whether the Corporation  shall effect
any such repayment or reduction : (i) by seeking repayment from the Grantee ,
(ii) by reducing (subject to applicable law and the terms and conditions of the
Plan or any other applicable plan, program, or arrangement) the amount that
would otherwise be awarded or payable to the Grantee  under the Award, the Plan
or any other compensatory plan, program, or arrangement maintained by the
Corporation , (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Corporation's  otherwise applicable compensation practices, or (iv) by any
combination of the foregoing. The determination regarding the Grantee’s conduct,
and repayment or reduction under this provision shall be within the sole
discretion of the Committee and shall be final and binding on the Grantee  and
the Corporation. The Grantee, in consideration of the grant of the Award, and by
the Grantee's execution of this instrument, acknowledges the Grantee's
understanding of and agreement to this provision, and hereby agrees to make and
allow an immediate and complete repayment or reduction in accordance with this
provision in the event of a call for repayment or other action by the
Corporation or Committee to effect its terms with respect to the Grantee, the
Award and/or any other compensation described herein.
 
11. Stock Reserved.  The Corporation shall at all times during the term of the
Award reserve and keep available such number of shares of its Common Stock as
will be sufficient to satisfy the Award issued and granted to Grantee and the
terms stated in this instrument, and shall pay all original issue taxes, if any,
on the transfer of the Common Stock to the Grantee and all other fees and
expenses necessarily incurred by the Corporation in connection therewith.
 
12. Rights of Shareholder.  Except as otherwise provided in this instrument, the
Grantee shall have no rights as a shareholder of the Corporation in respect of
the Restricted Units or Common Stock for which the Award is granted; and the
Grantee shall not be considered or
 

 
- 10 -

--------------------------------------------------------------------------------

 

treated as a record owner of shares of Common Stock with respect to the
Restricted Units until the Common Stock is issued to Grantee and no longer
subject to any of the restrictions imposed under the Award indicated in this
instrument, and Common Stock is actually issued and transferred to Grantee.
 
13. Entire Agreement.  This instrument contains the entire terms of the Award,
and may not be changed orally or other than by a written instrument issued and
approved by the Corporation pursuant to the Plan.  This instrument supersedes
any agreements or understandings that may have previously existed, and there are
no other agreements or understandings, relating to its subject matter.
 
14. Successors and Assigns.  The Award evidenced by this instrument shall inure
to the benefit of and be binding upon the heirs, legatees, legal
representatives, successors, and assigns of the parties hereto.
 
The Grantee hereby acknowledges receipt of this instrument, the Notice of
Restricted Unit Award Agreement and a copy of the Plan, and accepts the Award
under the terms and conditions stated in this instrument, subject to all terms
and provisions of the Plan, by signing this instrument in duplicate originals,
as of the date first stated above.
 
     
 
                        
Date
 
«Officer_Name»
   
Grantee


 


 
- 11 -
